OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                          AUSTIN



                                                    ‘o-    6144
&onorablo R. E. Joaes
ccunty AttoPney
Polk   county
~vin@iori,      Texas




                                             plicablllty   of tvo



                                        othm, Article  197 of the
                                   stabllshtis the venue in the
                                  a the charge sgainst the occused


                           P the statute dealmE; vlth delingusnt
                           C by, Section 7-A of the dot (Yectiou
                        1, V.A.C.S.,   supre):
Wk
                                                                                           672




      Bquoreble     B. H. J0n..,   pe&e 3



      CICiP.)   lupra, is a venue emtut. oalr.         ~P&,CO~~    of the             ~,
      courty~ flret lndlqlag      one Sor Ohe thelt etqulr6~     jurledic-
      tlo&, cud en accused,     ~eeertlag  hie .?ight to be tl’lsd ln tbt
      coutkty, deprives the sowte of other aountlei Oa jurledlo-
      EiOt3.   PaWee VS. st8t8,      54 4~x. cr.~ 15. ,597, 98 s. u. 861.

                    hut it bee been regeated,ly held thet proceeblage
      wider    Artlale  2338-i,  V&non*8 Atuaoteted ClvLl Statutes,   are
      civil    in nature.    It ha. beau meld:
,‘,                  “T& deliequenoy      pmeeedlag    of Pour-bill
              (~eferrlng     tombhe Aat nov uadmr oonmi&oratios}
              1.. not I.0 uly ‘eenea a orlmlnel     proe~e4Jutloa --’
              lt 18 l civil     prouedure.   . . .” (opltion     20.
              0966,      AttorneJ @eaeral, Hmreh ” 19438 0p1nl00
              Ho. O-5786, Ibid,      JIWU’J   28# 19( 48 Oplaion .w.
              0-S’I79, Ibid, Aueurt la, ItiS).
                  Aiy Spp8l  SF08 the letlw        Of   the   trial   oourf   llee,
      aot   to the Court of Cririaal Appeele,       but   to the



                    We heve come to the coeclueloa       thet   there 1. no
      queetlon     but thet  hctlolr     -A OS Artlale   23%-l,     lupra, glvee
      exclue.lve    venue to either 1 1) the county      of ectuel reeldewe
      OS the ohlld;      or (2) the couaty uhereln th eloqe ~conetlsutlng
      said ohlld e dellequent        ohlld Yore ooUt8ed;        thet the venue
      statute    in theft 6aree generellr       (Art1018 197, C.C.P.,      eupmi)
      is llmltad     to eririnal   woeeoutlone;      t&t l juvenile     delia-
      quawy     eeee 18 8 olvll    mweeedlqa     end not 8 orldnal      moeecu-
      tion.
                    We 8180 ere of the oplaion     that l Oeuee 0S ectlon
       arlaee wheu the theft     18 comltted     a#ul llnce there  18 but one
       act on the pert of the child brlugtng        the aaee within the de-
       linquency    p@oaeedlnge land t& t lct oacure vheu the property
      .le taken, by virtue of geetlon       7-A. eu$re, Phe case of the
       dtate leeklng to intervene      In behalf   of it8 erring ward 18
       properly prought     only (1) in the county of the juvmlle*e
       actual reeldewe,      or (2) In the coimty. where the child orl-
      giyllp     takei the property rlth the Icbterrt to deprive      the true
       ovner of the value thereof.
                                                                6’73



Eoaorebbls R. R. Jones, pap   4



          We do not imply thct GVOCIi.n a juvauilo delin-
quency CWS; the VGEUC quest$on nLg!lt not be valved.    &Yom
redin& your  lettar WJ c0nc.h.h au& ualver to hmv,? beea
probable la the ca+&mti3ned    by you.

                                        Yours very truly




                                            I   -
                                                    Aeelstunt
BU:db